                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARL STEPHEN DUBOSE,                              Case No. 18-cv-01875-YGR (RMI)
                                                          Plaintiff,
                                   8
                                                                                           REPORT OF PRO SE PRISONER
                                                 v.                                        EARLY SETTLEMENT PROCEEDING
                                   9

                                  10     R. WALTER,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          A settlement conference was held on June 5, 2019, and the results of that proceeding are

                                  14   indicated below:

                                  15          (1) The following individuals, parties, and/or representatives participated in the

                                  16             proceeding, and each possessed the requisite settlement authority:

                                  17             ( X ) Plaintiff, Carl Stephen Dubose, Pro Se

                                  18             ( ) Warden or warden’s representative

                                  19             ( ) Office of the California Attorney General

                                  20             ( X ) Other: Office of the County Counsel, Scott Feudale and Lyndsey Moore

                                  21          (2) The following individuals, parties, and/or representatives did not appear:

                                  22          _____________________________________________________________________

                                  23          (3) The outcome of the proceeding was:

                                  24             ( X ) The case has been completely settled.

                                  25             ///

                                  26             ///

                                  27             ///

                                  28             ///
                                   1             ( ) The case has been partially resolved and counsel for defendants shall file a joint

                                   2      stipulation regarding those claims which have been resolved. The issues outlined on the sheet

                                   3      attached remain for this Court to resolve.

                                   4             ( ) The parties are unable to reach an agreement at this time.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 5, 2019

                                   7
                                                                                       ROBERT M. ILLMAN
                                   8                                                   United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
